DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable one skilled in the art to extend the neural network to “any combination and/or order of waveshapers and filters.” As written, the claim covers all types of waveshapers and filters. This includes image filters, internet content filters, surf wave technology at water parks (i.e. waveshapers), etc. One skilled in the art would not understand how to extend a neural network used for audio processing to these non-audio related waveshapers and fitlers.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, it is unclear how the neural network is extended to “any combination and/or order of waveshapers and filters.” This limitation is extremely broad. For example, how would the claimed neural network use a content filter or adjustable surf wave (i.e. waveshaper) technology at a waterpark?
As to claim 18, there is a lack of antecedent basis for “the operations.” It is further unclear what “all of the operations” refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk (US 2008/0037804 A1).
As to claim 1, Shmunk discloses a process for creating digital audio systems, comprising: 
training a neural network that digitally models a reference audio system (¶0010-0012. Training linear and non-linear neural networks characterizing an audio transducer.) by repeatedly performing: 
predicting by the neural network, a model output based upon an input, where the output approximates an expected output of the reference audio system, and the prediction is carried out in the time domain (¶0053, ¶0055 and ¶0081, Figs. 1, 6 and 8. “The neural network performs a time-domain calculation.” “The time-domain neural network computation does a very good job representing the significant nonlinearities that may occur in transient regions of an audio signal, much better than frequency-domain Volterra kernel.”) ; 
applying a perceptual loss function to the neural network based upon a determined psychoacoustic property (¶0056 and ¶0071. “One way to compensate for pre-echo is weight the error function as a function of time.” “Alternately, the contributions of errors to the error function can be spectrally weighted.” Error function for pre-echo compensation 
adjusting the neural network responsive to the output of the perceptual loss function (¶0051. “Once trained, the weights from the nodes are mapped to the coefficients of the linear FIR filter.”).
	Shmunk does not expressly disclose outputting a neural model file that can be loaded to generate a virtualization of the reference audio system.
However, Shmunk (¶0087) discloses “These coefficients and weights can be stored in memory at the time of manufacture, as a service performed to characterize the particular speaker, or by the end-user by downloading them from a website and porting them into the memory.”
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the downloaded weights could be stored in a file. The motivation would have been downloading data files and using files for data transfer is well known and conventional in the art.
As to claim 2, Shmunk discloses training the neural network to implement a first role that models a nonlinearity of the reference audio system  (¶0053-0054, Fig. 6. “A single-layer single-neuron neural network 117 is sufficient to determine the inverse linear transfer function.”); and 
training the neural network to implement a second role that models a first linear aspect and/or a temporal dependency of the reference audio system (¶0053-0054, Fig. 6. “In supervised learning, to measure neural network performance in training process, the output of the neuron is compared to a target value.”).
claim 3, Shmunk discloses training each role of the neural network occurs at the same time such that all the parameters of the model are learned simultaneously (¶0053-0054 and ¶0087. “The process is repeated until the MSE is minimized and the weights have converged to a solution. These weights are then mapped to the FIR filter.”).
As to claim 13, Shmunk discloses loading the neural model file into a model audio system to define a virtualization of the reference audio system (¶0087, Figs. 9a/b. “These coefficients and weights can be stored in memory at the time of manufacture, as a service performed to characterize the particular speaker, or by the end-user by downloading them from a website and porting them into the memory. Processor(s) 156 load the filter coefficients into a FIR filter 164 and load the weights into a PNN 166.”); and 
outputting an audio signal using the virtualization such that the output of the model audio system includes at least one characteristic of an output of the reference audio system, wherein outputting an audio signal is performed upon coupling a musical instrument based on an input from the musical instrument to the model audio system (¶0087-0088, Figs. 9a/b. Audio signal output by transducers 154/186. Obvious that source of the audio signal could be from a musical instrument as musical instruments are well known to be connected to amps/speakers for audio output.).
As to claim 15, Shmunk discloses initializing the neural network based on measurements of the reference audio system (¶0053-0054, Fig. 6. “In supervised learning, to measure neural network performance in training process, the output of the neuron is compared to a target value.”).
As to claim 16, Shmunk does not expressly disclose wherein initializing the neural network comprises initializing the neural network using measurements based on sine sweeps 

As to claim 17, Shmunk discloses wherein the neural network is extended to any combination and/or order of waveshapers and filters (¶0011. “In a preferred embodiment, a linear neural network is trained to invert the linear transfer function whereby the network weights are mapped directly to the filter coefficients.”).

Claims 6, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk, as applied to claim 1 above, in view of Sung et al. (US 2019/0164052 A1) hereinafter “Sung.”
As to claim 6, Shmunk does not expressly disclose wherein applying a perceptual loss function to the neural network comprises establishing a loudness threshold such that a signal below the threshold is not optimized further.
Shmunk in view of Sung discloses wherein applying a perceptual loss function to the neural network comprises establishing a loudness threshold such that a signal below the threshold is not optimized further (Sung, ¶0005-0008 and ¶0068, Fig. 2. Threshold 210.).
Shmunk and Sung are analogous art because they are from the same field of endeavor with respect to neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply a threshold, as taught by Sung. The motivation would have been to not process signals at a level that is not perceived.
As to claim 8, Shmunk in view of Sung discloses implementing frequency masking such that a frequency component is not further processed if a computed error is below a masking threshold, where the masking threshold is based upon a target signal Sung, ¶0005-0008 and ¶0068, Fig. 2. “The training method including generating a masking threshold of a first audio signal before training is performed.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply a threshold, as taught by Sung. The motivation would have been to not process signals at a level that is not perceived.
As to claim 14, Shmunk does not expressly disclose wherein training a neural network comprises at least one of: training a convolutional neural network; and training a neural network comprises training a recurrent neural network.
Shmunk in view of Sung discloses wherein training a neural network comprises at least one of: training a convolutional neural network; and training a neural network comprises training a recurrent neural network (Sung, ¶0048. Convolutional and recurrent neural networks disclosed).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a convolutional or recurrent neural network, as taught by Sung. The motivation would have been that they are well known deep learning models (Sung, ¶0048).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk in view of Sung, as applied to claims 6 and 8 above, and further in view of Fejgin et al. (WO 2019/199995 A1) hereinafter “Fejgin.”
As to claim 7, Shmunk in view of Sung does not expressly disclose wherein establishing a loudness threshold comprises establishing a threshold of hearing for each of multiple frequency bins; wherein: 
for each frequency bin, a loudness threshold is independently set under which a signal is not optimized further in order to optimize further that particular frequency bin.
Shmunk in view of Sung as modified by Fejgin discloses wherein establishing a loudness threshold comprises establishing a threshold of hearing for each of multiple frequency bins (Fejgin, ¶0006. Frequency domain masking threshold in critical bands.); wherein: 
for each frequency bin, a loudness threshold is independently set under which a signal is not optimized further in order to optimize further that particular frequency bin (Fejgin, ¶0006. Frequency domain masking threshold in critical bands.).
Shmunk, Sung and Fejgin are analogous art because they are from the same field of endeavor with respect to neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to mask in critical bands, as taught by Fejgin. The motivation would have been to base the masking on psychoacoustic thresholds (Fejgin, ¶0006).
As to claim 9, Shmunk in view of Sung as modified by Fejgin discloses wherein implementing frequency masking comprises selecting a specific masking threshold for each of multiple frequency bins (Fejgin, ¶0006. Frequency domain masking threshold in critical bands.).
The motivation is the same as claim 7 above.

Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest at least “receiving an error signal generated from the target signal and an associated prediction signal, where the error signal is sorted into error signal critical bands; applying a threshold of hearing function to the error signal, wherein an error signal below an associated hearing threshold of a corresponding error signal 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fejgin et al. (US 2021/0082444 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654